Citation Nr: 0613041	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 

2. Entitlement to service connection for asbestosis. 

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

WITNESSES AT HEARING ON APPEAL

Veteran and her spouse

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 1999 and September 
2000 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2003, the veteran appeared at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the file.  

In May 2003 and in August 2004, the Board remanded the case 
further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1. In a rating decision in April 1962, the RO denied service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of her appellate 
rights, she did not appeal the rating decision.

2. The additional evidence submitted since the unappealed 
rating decision in April 1962 is cumulative and not new and 
material. 

3. Asbestosis was not manifested during service, and 
asbestosis is otherwise related to such service or any event 
during service. 

4. The veteran does not have a service-connected disability; 
therefore, there is no legal basis for a grant of a total 
disability rating based on individual unemployability due to 
service-connected disability. 


CONCLUSIONS OF LAW

1. The evidence received since the April 1962 rating decision 
by the RO, denying service connection for a psychiatric 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 
Supp.2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

2. Asbestosis was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).  

3. The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met, and the claim is denied as a 
matter of law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 4.16 (2005).  


The Veterans Claims Assistance Act

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award 
if the benefit is awarded. 

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the Court held that the VCAA notice in a new and material 
evidence claim must include notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  
The Court also stated that the appellant does have the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 120. 

As alluded to above, the initial rating decisions in 
September 1999 and September 2000 occurred before the 
enactment of the VCAA in November 2000.  

In its May 2003 remand, the Board directed the RO to comply 
with the VCAA.  In August 2003 and in August 2004, the RO 
notified the veteran of the VCAA by letters.  The notices 
included the type of evidence needed to: (1) reopen the claim 
of service connection for a psychiatric disorder, namely, new 
and material evidence, and the type of evidence necessary to 
establish the underlying claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service; (2) 
substantiate the claim of service connection for asbestosis, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service; and, (3) 
substantiate the claim for a total disability rating, that 
is, evidence of service-connected disability preventing work.  
The veteran was informed that VA would obtain VA records and 
records from other Federal agencies, including records of the 
Social Security Administration, and that she could submit 
private medical records or authorize VA to obtain the records 
on her behalf.  She was asked to submit any evidence in her 
possession that pertained to the claims.  

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and Kent, supra (elements of a new and 
material evidence claim).

As the VCAA notices came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of her claims as she had the 
opportunity to submit additional argument and evidence, which 
she did, and to address the issues at a hearing, which she 
also did.  For these reasons, the veteran has not been 
prejudiced by late timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006). 

On the claim to reopen and the claim of service connection, 
the veteran was not provided VCAA notice on the degree of 
disability or the effective date of the award, if service 
connection was granted, and on the claim for a total 
disability rating, she was not provided with notice of the 
effective date of the award, if the benefit was granted.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (in addressing a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
question as to the rating of the disability or the effective 
date to be assigned is rendered moot. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an April 1962 rating decision, the RO denied service 
connection for a psychiatric disorder.  After the veteran was 
notified of the rating decision and of her appellate and 
procedural rights by letter in April 1962, she did not appeal 
the rating decision and it became final.  

On enlistment examination, the psychiatric evaluation was 
normal.  There was no history or notation of a pre-existing 
psychiatric disorder.  The remainder of the service medical 
records disclose that in November 1961 the veteran was 
evaluated for crying spells and insomnia.  The initial 
impression was emotional instability reaction, borderline 
psychotic with hysterical features.  In December 1961, she 
was hospitalized following an episode of unconsciousness.  
During the hospitalization, she did not exhibit psychotic 
ideation or abnormal behavior.  The diagnosis was emotional 
instability reaction, which was manifested by unpredictable, 
unreliable, and unstable personality.  The Board of Medical 
Survey found that the veteran had a longstanding personality 
disorder that pre-existed service and was not aggravated by 
service.  The veteran was subsequently discharged because of 
the condition.  

The service medical records contain no complaint, finding, or 
history of a lung abnormality, including asbestosis.  

After service, on VA examination in March 1962, the VA 
examiner found no psychiatric disease.  Examination of the 
respiratory system was normal.  X-rays of the lungs were 
negative.  

In March 1998, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder, and she 
claimed service connection for a lung disorder.  

The additional evidence includes records of J.V., MD, dated 
from 1974 to 1998, documenting anxiety (1979, 1980, 1984, 
1986, and 1991) and depression (1981 and 1985). 

In June 1996, J.V., MD, stated that the veteran was medically 
disabled and unable to work. 

Records of J.D.C., MD, dated in October 1998, disclose 
findings compatible with asbestos inhalation by X-ray.  
History included exposure to asbestos as a shipyard worker in 
1962.  In 1992, the physician reported that an X-ray was not 
typical of asbestos inhalation, but asbestos inhalation 
should be considered. 

Records of R.H., MD, dated in December 1998, disclose that 
the veteran reported a history of secondary household 
exposure to asbestos from 1962 onward, during which time she 
was exposed to her husband's work clothes while he worked as 
a shipyard worker.  The physician stated that his B-reading 
of the veteran's chest X-ray revealed bilateral interstitial 
fibrosis consistent with asbestosis, as well as unilateral 
calcified pleural plaque consistent with asbestos related 
disease.  The physician expressed the opinion that on the 
basis of the veteran's history of secondary household 
exposure to asbestos and his B-reading of the chest X-ray the 
veteran had asbestosis and asbestos-related disease.  

In February 1997, the Social Security Administration 
determined that the veteran was disabled as of February 1996.  
Her medical problems included severe bronchiectasis, 
hemoptysis, bronchitis, and recurrent lung infections. 

In April 2000, the veteran reported that she became to 
disabled to work as a licensed practical nurse in February 
1996. 

In January 2001, the veteran obtained a list of asbestos 
products supplied to the Navy at the Philadelphia Navy Yard 
from 1958 to 1962.  The list included thermal insulation and 
lagging use on piping systems aboard ships. 

At the hearing in January 2003, the veteran testified that 
while in service she worked in a building that contained 
asbestos, and she was exposed to asbestos by doing laundry 
for a spouse, who was a boiler tender.  She stated that after 
service she had a lot respiratory problems, and she was 
diagnosed with asbestosis in 1992.  She stated too that she 
was hospitalized in service for nerves.  

The Board also requested the records of the Social Security 
Administration.  The records show that the veteran was 
considered disabled because of chronic bronchiectasis and 
back pain.

The veteran did not respond to the Board's request for 
documentation of psychiatric treatment. 

In March 2001, C.L.J., MD, expressed the opinion that that 
there was certainly a possibility that some of the veteran's 
lung disease was related to asbestos exposure.  

Claim to Reopen 

When the RO has denied a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  

Since the veteran's claim to reopen was received prior to 
August 2001, the regulatory definition of new and material 
evidence at 38 C.F.R. § 3.156(a) in effect prior to August 
2001 applies. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The RO previously denied the claim of service connection for 
a psychiatric disorder in April 1962 because there was no 
evidence of a psychiatric disorder after service.    

The additional evidence submitted consists of private medical 
records documenting occasional symptoms of anxiety or 
depression over the period from 1979 to 1991. When the 
veteran was asked to submit evidence of current psychiatric 
treatment, she did not respond.  As the additional evidence 
does not support a finding of a chronic psychiatric disorder, 
the absence of which was the basis for the previous denial of 
the claim, it is cumulative and not new and material.  38 
C.F.R. § 3.156(a).  


Service Connection for Asbestosis

The veteran asserts that she was exposed to asbestos during 
service as a result of her work at the Philadelphia Navy 
Yard.  

Although there is no specific statutory or regulatory 
guidance for a claim of service connection for residuals of 
asbestos exposure, the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 provides that inhalation of asbestos fibers can produce 
fibrosis and tumors and that the most common disease is 
interstitial pulmonary fibrosis or asbestosis.  The M21-1 
serves to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and to ascertain whether 
there is evidence of exposure before, during, or after 
service, and to determine whether the disease is related to 
the putative exposure.  Dyment v. West, 13 Vet. App. 141 
(1999); VAOGCPREC 4-2000.

With an asbestos-related claim, the Board must also determine 
whether the claim development procedures applicable to such a 
claim have been followed.  With such a claim, the RO must 
determine whether military records demonstrate asbestos 
exposure during service, develop evidence on the question of 
whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between in-service asbestos 
exposure and the claimed disease. 

In this case, the record has been developed to the extent 
that in its August 2004 remand, the Board directed that the 
veteran be afforded a VA examination to determine whether 
asbestosis was present and, if so, for a nexus opinion.  The 
examination was scheduled in March 2005 and there is a 
notation that the examination was canceled by the veteran. 

Without the veteran's cooperation, there is nothing more VA 
can do, and VA has satisfied its duty to assist the veteran 
in developing the claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  This may be 
shown by affirmative evidence showing inception or 
aggravation during service.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although asbestos products were used at the Philadelphia Navy 
Yard, where the veteran was assigned.  The asbestos was 
primarily used in outfitting ships with thermal insulation 
and lagging used on piping systems.  There is no evidence 
that the veteran was exposed to asbestos as an office worker.  
And there is no evidence that asbestosis was present during 
service.  

After service, the evidence shows that asbestosis was 
diagnosed in 1998 by R.H., MD.  The physician based the 
diagnosis on X-ray findings and the veteran's history of 
secondary household exposure to asbestos.  The physician did 
not relate the diagnosis to the veteran's service.  
Additionally, J.D.C., MD, did not diagnose asbestosis in 1992 
or 1998.  The physician stated only that the X-ray findings 
were compatible with asbestos inhalation and that asbestos 
inhalation should be considered. And in March 2001, C.L.J., 
MD, expressed the opinion that that there was certainly a 
possibility that some of the veteran's lung disease was 
related to asbestos exposure, but the physician did not 
diagnose asbestosis and did not relate lung disease to the 
veteran's period of service.  In the absence of medical 
evidence of a nexus between the post-service diagnosis of 
asbestosis and service, entitlement to service connection has 
not been established. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

Total Disability Rating 

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. § 4.16(a).  



As the veteran does not have an adjudicated service-connected 
disability, there is no legal basis for an award of a total 
disability rating based on individual unemployability. 


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of service connection for a psychiatric 
disorder is denied.  

Service connection for asbestosis is denied.  

A total disability rating based on individual unemployability 
is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


